Corrected Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 17-39, 41-43, and 45-47 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a cutting element, comprising: a supporting substrate comprising WC particles dispersed in a homogenized binder comprising from about 66 wt% C to about 90 wt% Co, from about 5.0 wt% Al to about 15 wt% Al, from about 0.1 wt% C to about 0.2 wt%, and from about 5.0 wt% W to about 30 wt% W; and a cutting table directly attached to an end of the supporting substrate, and comprising: inter- bonded diamond particles; and a thermally stable material within interstitial soaces between the inter-bonded diamond particles, the thermally stable material comprising к-carbide precipitates. The prior art do not disclose or suggest a structure, comprising: a consolidated structure comprising WC particles dispersed in a homogenized binder comprising: from about 66 wt% Co to about 90 wt% Co; from about 5.0 wt% Al to about 15 wt% Al; from about 0.1 wt% C to about 0.2 wt% C; and from about 5.0 wt% W to about 30 wt%; and a hard material structure directly attached to the consolidated structure, the hard material structure comprising: inter-bonded diamond particles; and a thermally stable material within interstitial spaces between the inter-bonded diamond particles, the thermally stable material comprising к-carbide precipitate.
 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731